Citation Nr: 0212282	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Increased evaluation for postoperative meniscectomy of the 
right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1990 to February 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).

Claims regarding an increased rating for residuals of a 
fractured right ankle and a temporary total evaluation 
because of treatment for a service connected disability 
requiring convalescence were the subject of a May 2002 rating 
decision and have not been appealed.  Therefore, these 
matters are not currently before the Board.


FINDINGS OF FACT

1. Evidence necessary for an equitable disposition of this 
appeal was requested.  

2. The veteran failed to report for scheduled VA examinations 
in February 2000 and September 2001.


CONCLUSION OF LAW

The claim for an increased rating for postoperative 
meniscectomy of the right knee, is denied as a matter of law. 
38 C.F.R. § 3.655(b) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2001).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

This case was remanded in May 2001 by the Board to obtain 
additional evidence and to schedule the veteran for an 
examination.  After that development proved fruitless, the 
veteran was scheduled for an examination in September 2001.  
The veteran did not appear for the September 2001 
examination.    The veteran had previously failed to appear 
for a February 2000 examination.  The RO sent a Supplemental 
Statement of the Case (SSOC) to the veteran in January 2002 
stating that no evidence had been received and that the 
veteran had failed to appear for an examination that might 
have provided material evidence on the claim.  The SSOC was 
not returned as undeliverable, and was sent to the veteran's 
address of record.  The Board remand decision in May 2001 
cited the provisions of 38 C.F.R. § 3.655, and informed the 
veteran that failure to appear for a scheduled examination 
could result in the denial of his claim.  The veteran has not 
provided a reason for his failure to appear for the September 
2001 examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination.  Therefore, the Board finds that 
additional efforts to schedule an examination would be 
futile.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  

Given the presumption of regularity of the mailing of the 
examination scheduling notice, the Board is satisfied that 
the veteran failed to report to the scheduled September 2001 
VA examination without good cause.  See 38 C.F.R. § 3.655.  
The veteran has not argued that he was not notified of the 
examination, given any justification for his failure to 
report, or indicated that he would report if the examination 
was re-scheduled.  Therefore, the claim for an increased 
rating must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(2) (West 
1991 & Supp 2001); see also, Duty to Assist Regulations for 
VA 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  For the reasons 
set forth above, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.  See, Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (Strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the RO sent a letter to the veteran dated in 
June 2001 which informed him of the provisions of the VCAA 
and included that he would be scheduled for a VA examination.  
Therefore, the RO has notified the veteran of what action 
must be taken on his part.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).








ORDER

An increased evaluation for postoperative meniscectomy of the 
right knee, currently evaluated as 20 percent disabling, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

